NO.   PD-0179-15



                      IN THE   COURT OF CRIMINAL         APPEALS

                                    OF TEXAS                          i




JOSE    GONZALES   III/
           Petitioner/

V.
                                                        FILED IN
                                                COURT OF CRIMINAL APPEALS
THE    STATE QE'TEXAS /
              Appellee.                              AUG 0 5 2015
                                                 Abel Acosta, Clerk




           PETITIONER'S MOTION TO SUSPEND RULE T.R.A.P.                     9.3/

                               RULE 9«4(i){2)(D)

      ANDfALLOWFOR EXTENSION OF ONE (1) PAGE IN ACCORDANCE WITH (4)




Gomes Now/ Jose Gonzales III/ hereinstyled Petitioner/                        files this

motion to suspend the above-mentioned and entitled Rules.                          Petitioner

is a layman in the law/ and should not be held to the stringent

requirements that .Court Rules and procedures place upon licenced

counsel. Petitioner's pleadings should be held librelly/ and Court

should grant said Motion Sue Sponte.



                                       PRAYER


Petitioner prays for this relief and any the Court deems just and

Necessary.

                                         1.
MOTION CONT:




                         0   GRANTED ()DENIED




Judge Presiding

Signed this       of July, 2015.




                                          Respectfully submitted/

                                          By:

                                          Mr.    Jose Gonzales    III

                                          #1832029

                                          Pro/se:

                                          James V.     Allred Unit

                                          2101   FM   369 N.

                                          Iowa   Park,   Texas   76367




                                   2.